DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application repeats a substantial portion of prior Application No. 16/716,993, filed 12/17/2019, and adds disclosure not presented in the prior application. Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/12/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.





Title
The title of the invention is objected to as being not descriptive.  
A new title is required that is clearly indicative of the invention to which the claims are directed.  The following title amendment is suggested:  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 & 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over:
(i)  Stone et al. (US 2021/0287521 A1, hereinafter “Stone”) in view of 
(ii) "SAS/ETS 15.1 User's Guide: Chapter 15 - The EXPAND Procedure" by SAS Institute, Inc. (published in 2018, hereinafter “SAS”).

	Regarding claim 1, Stone teaches
A method for analyzing time series data of a physical system, the method comprising: 
a) storing a process graph representing the physical system, wherein nodes of the process graph represent devices of the physical system and edges of the process graph represent causal physical influences between the devices, wherein the devices comprise physical assets and sensors, where the sensors are configured to measure physical quantities [Stone, Figures 3A & 3B, ¶ 0046]; 
b) storing physics rules representing relations between quantities [Stone, ¶ 0063]; 
c) storing a set of physics models, wherein each of the physics models comprises a physics rule selected from the stored physics rules and an assignment of quantities of the physics rule to properties of the physical system [Stone, ¶ 0063]; 
d) storing sensor time series data, wherein the sensor time series data comprises: i) a sequence of values of a physical quantity measured by one of the sensors paired with ii) a corresponding sequence of times when the values of the sequence of values were measured [Stone, ¶ 0033]; 
e) retrieving sensor data streams from the time series data, wherein each of the sensor data streams comprises a sequence of time-value pairs, wherein each of the sensor data streams is associated with a sensor identifier and a sampling period [Stone, ¶ 0092]; 
f) producing a metric data stream from the retrieved sensor data streams in accordance with a physics model selected from the stored physics models [Stone, ¶ 0092]; 
wherein producing the metric data stream comprises: ii) performing a point-wise computation over values of the synchronized sensor data streams in accordance with the physics model [Stone, ¶ 0093].

	Stone does not explicitly teach wherein each of the sensor data streams is associated with a non-zero time offset; and wherein producing the metric data stream comprises: i) synchronizing the sensor data streams by adjusting non-zero time offsets of the sensor data streams and adding interpolated values and times to the sensor data streams to produce synchronized sensor data streams with equal sampling periods.

	However, SAS teaches
wherein each of the sensor data streams is associated with a non-zero time offset [SAS, page 876, teaching time series frequency conversion for combining series with different sampling intervals into a single data set, including interpolating missing values in time series either without changing series frequency (e.g., time offset) or in conjunction with expanding or collapsing the series.  You can also convert aperiodic series, observed at arbitrary points in time, into periodic estimates.]; and 
wherein producing the metric data stream comprises: i) synchronizing the sensor data streams by adjusting non-zero time offsets of the sensor data streams and adding interpolated values and times to the sensor data streams to produce synchronized sensor data streams with equal sampling periods [SAS, page 876, teaching time series frequency conversion for combining series with different sampling intervals into a single data set, including interpolating missing values in time series either without changing series frequency (e.g., time offset) or in conjunction with expanding or collapsing the series.  You can also convert aperiodic series, observed at arbitrary points in time, into periodic estimates.].

Note that the examiner’s interpretation of “time offset” is guided by the Specification description found at page 10 as filed, reproduced for convenience:  
“A stream may be either synchronized or unsynchronized. A stream is synchronized if it has a period and its values occur at times that, when shifted by a time offset, are integral multiples of the period, i.e., (timestamp + anchor) mod per == 0, where the 'anchor' is the stream time offset.”

Therefore, time offset appears to be any data, metadata, or format that can make the data periodic.

 Stone and SAS are analogous art because they are in the same field of endeavor, time series data management and analysis.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Stone with the time series data interpolation techniques taught by SAS to account for and analyze irregular or missing data points.  See SAS, page 876.

	Regarding claim 5, the combination of Stone and SAS teaches the method of claim 1 further comprising producing from the synchronized sensor data streams interval streams, and/or key-value pairs of metadata [Stone, ¶ 0092].

Regarding claim 6, the combination of Stone and SAS teaches the method of claim 1 wherein properties of the physical system comprise physical properties derived from a set of sensor nodes of the process graph [Stone, ¶ 0063].

Regarding claim 7, the combination of Stone and SAS teaches the method of claim 1 wherein properties of the physical system comprise statistical properties derived from a set of sensor nodes of the process graph [Stone, ¶ 0063, statistical probabilities].

Regarding claim 8, the combination of Stone and SAS teaches the method of claim 1 wherein the relations between quantities are relations between measurable physical quantities [Stone, ¶ 0063, temperature sensor and threshold].

Regarding claim 9, the combination of Stone and SAS teaches the method of claim 1 wherein the relations between quantities are relations between quantities derived from measurable physical quantities [Stone, ¶ 0063, temperature sensor].

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over:
(i)  Stone et al. (US 2021/0287521 A1, hereinafter “Stone”) in view of 
(ii) "SAS/ETS 15.1 User's Guide: Chapter 15 - The EXPAND Procedure" by SAS Institute, Inc. (published in 2018, hereinafter “SAS”), and further in view of 
(iii) “Bootstrapping and Multiple Imputation Ensemble Approaches for Classification Problems” by Khan et al. (published in 2019, hereinafter “Khan”).

	Regarding claim 2, the combination of Stone and SAS teaches the method of claim 1, but does not explicitly teach further comprising: defining a machine learning model stream by specifying a type of machine learning model, a training data stream, a time window, and a period; applying the machine learning model stream to data streams to produce a model output metric data stream.

	However, Khan teaches further comprising:
defining a machine learning model stream by specifying a type of machine learning model, a training data stream, a time window, and a period [Khan, page 5, § 4.1, data samples for imputation in “Bagging Single Imputation”]; 
applying the machine learning model stream to data streams to produce a model output metric data stream [Khan, page 7, § 4.4, final paragraph, regarding analysis].

	Stone, SAS, and Khan are analogous art because they are in the same field of endeavor, dataset management and analysis.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Stone and SAS with the machine learning-based missing data values resolution techniques (the “missingness” problem) taught by Khan to achieve the predictable outcome of filling missing data or gracefully handling incomplete data when analyzing datasets.

	Regarding claim 3, the combination of Stone, SAS, and Khan teaches the method of claim 2 further comprising: 
determining a support value for the training data stream, where the support value is indicative of the fraction of missing values in the training data stream [Khan, page 5, § 4, “missingness ratio R”]; and 
determining whether the support value exceeds a predetermined threshold [Khan, page 7, § 5.1].

Regarding claim 4, the combination of Stone, SAS, and Khan teaches the method of claim 2 wherein the machine learning model is a model selected from the group consisting of linear regression, isolation forests, lightweight on-line detector of anomalies, logistic regression, random forests, and gradient-boosted trees [Khan, page 5, § 4, decision tree used as a base classifier].

Response to Arguments
Applicant’s amendments and supporting arguments, filed 11/08/2022, with respect to the rejection of claim 1 under § 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of the newly discovered prior art reference SAS, discussed above.

	Specifically, Applicant’s amendments and supporting arguments regarding step (e) and step (f)(i) are persuasive.  However, the remaining arguments have been fully considered but they are not persuasive, as discussed further below.

	Regarding step (a), Applicant argues that no edge of Stone’s graph links two nodes that can be reasonably interpreted as devices, and further the edges do not represent causal physical influences.  The examiner respectfully disagrees.  Stone’s Figure 3B teaches a card reader (310) which controls (e.g., causal physical influence) door lock (308).

	Regarding step (c), Applicant argues that Stone fails to teach the recited “a set of physics models, wherein each of the physics models comprises a physics rule selected from the stored physics rules and an assignment of quantities of the physics rule to properties of the physical system”.  The examiner respectfully disagrees.  The set as currently claimed is not limited to being greater than one, and thus may be a singleton.  The physics model, as claimed, is only a logical label that requires a rule and an assignment.  In other words, having a single rule and assignment of quantities means there is a single physics model that satisfies the claim.  

	Regarding step (f), Applicant argues that Stone fails to teach the recited “a set of physics models, wherein each of the physics models comprises a physics rule selected from the stored physics rules and an assignment of quantities of the physics rule to properties of the physical system”.  The examiner respectfully disagrees.  As discussed above regarding step (c), a physics model, as claimed, is only a logical label that requires a rule and an assignment.  In other words, having a single rule and assignment of quantities means there is a single physics model that satisfies the claim.  

	Regarding step (f)(ii), Applicant argues that Stone fails to teach the recited “performing point-wise computation over values of the synchronized sensor data streams in accordance with the physics model.”  The examiner respectfully disagrees.  Stone’s paragraph [0093] teaches that “[t]he simulated and active incidents circuit 432 may also update a statistic of the probability of a potential incident occurring based on the updated data received at step 640.”  Updating a statistic corresponds to performing point-wise computations over values.  This is consistent with Applicant’s specification at page 13: “The simplest type of stream computations is uniformly performing point-wise arithmetic operations on values of a metric stream to produce a new metric stream.”



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott A. Waldron whose telephone number is (571)272-5898. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571)270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Scott A. Waldron/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        11/15/2022